 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.1 Page 1 of 8

RICHARD C. FELTMAN
Feltman Ewing, P.S.

421 West Riverside, Suite 1600
Spokane, Washington 99201
(509) 838-6800

Attorneys for Plaintiff
richf@feltmanewing.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

DAVID JANIASHVILI, No.

Plaintiff, COMPLAINT FOR DAMAGES
v. AND JURY DEMAND

MACK TRUCK LINES, INC. a
California corporation; JASPREET
SINGH; ARTUDIANTI, INC.; and
DACHI GOGOLADZE,

 

Defendants.
Plaintiff, by and through his attorneys, John Gorey, Gorey Law Group, P.C.,
Richard C. Feltman and Feltman Ewing, P.S., hereby alleges as follows:
I. PARTIES

I, The Plaintiff is a citizen of The Borough of Brooklyn, State of New

York.
COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 1 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc PS

Attorneys at Lau
1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.2 Page 2 of 8

2. Mack Truck Lines, Inc. is a California corporation with is principal
place of business in California.

3. At all times relevant hereto, Jaspreet Singh is believed to be a citizen
of the State of California.

4. Artudianti, Inc. is an Illinois corporation with its principal place of
business in the State of Illinois.

5. At all times relevant hereto, Dachi Gogoladze is believed to be a
citizen of the State of Illinois.

HW. JURISDICTION

6. This Court is vested with jurisdiction pursuant to 28 U. S. Code §
1332(a)(1) of the United States Code, in that the controversy exceeds the sum of
$75,000.00 and there is diversity of citizenship among the parties to this action.

ds Venue is proper in the United States District Court for Eastern
Washington pursuant to 28 U.S. Code §1391(a)(2).

8. Plaintiff has fulfilled all jurisdictional prerequisites and conditions

prior to filing their Complaint.

COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 2 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc P.S.
Attorneys at Lau

1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ZT
28
29

 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.3 Page 3 of 8

Il. FACTUAL ALLEGATIONS

9. On or about December 12, 2018, Plaintiff was a passenger in the
sleeper berth of a tractor-trailer which was owned by Defendant, Artudianti, Inc.,
and being operated by Defendant, Dachi Gogoladze, in the scope of his
employment, in a westerly direction on I-90 approaching Milepost 246.90 in the
County of Lincoln, State of Washington.

10. At said time and place, Defendant, Mack Truck Lines, Inc., was the
owner of a tractor-trailer which was being operated by Defendant, Jaspreet Singh,
in the scope of his employment, in a westerly direction on J-90 at Milepost 246.90,
in front of Defendant, Artudianti's vehicle.

11. At said time and place, Defendant, Jaspreet Singh, caused the tractor-
trailer that he was operating to jackknife, causing both of the westbound lanes of I-
90 to be completely blocked.

12. Asa result of the position of Defendant, Jaspreet Singh's, tractor and
trailer after it jackknifed, the taillights and brake lights were not visible to traffic

traveling in a westerly direction toward the location of the jackknifed tractor-

trailer.
COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 3 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc P.S.

Attorneys at Lau
1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
22
23
24
25
26
27
28
29

 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.4 Page 4 of 8

13. At said time and place, Defendants, and each of them, negligently
drove, or allowed said vehicles to be negligently driven, so that as a direct and
proximate result thereof, Defendants vehicles collided, thereby greatly injuring and
damaging the Plaintiff.

14. Defendants, and each of them, had a duty to exercise ordinary care
toward the Plaintiff.

15. In breach of said duty, Defendants, Mack Truck Lines, Inc. and
Jaspreet Singh, were careless, negligent and reckless in the following respects:

a. Negligently operated the tractor-trailer at a speed that was too
fast for conditions;

b. Negligently failed to maintain the tractor-trailer within its
proper lane of traffic;

C. Negligently failed to maintain control of the tractor-trailer;

d. Negligently caused the tractor-trailer to jackknife;

e. Negligently blocked both lanes of westbound travel;

f. Negligently created an unreasonably dangerous condition on

the roadway; and

g. Were otherwise careless, reckless and negligent.
COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 4 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\WFeltman-RCF(35)\ActiveVJaniashvili David\Pleadings\Complaint.doc P.S.
Attomeys at Law

1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.5 Page 5of8

15. In breach of said duty, the Defendants, Artudianti, Inc. and Dachi
Gogoladze, were careless, reckless and negligent in the following respects:

a. Followed the Plaintiffs vehicle too closely in violation of
RCW 46.61.145;

b. Failed to decrease the speed of said vehicle so as to avoid
colliding with Jaspreet Singh’s vehicle;

Gs Failed to stop said vehicle in time to avoid said collision,
although he saw or should have seen, that it was impending and
had ample time and opportunity to avoid it;

d. Failed to see, hear and observe Jaspreet Singh’s vehicle when it
could have and should have been seen, heard and observed;

& Failed to keep said vehicle under proper control;

f. Operated said vehicle in a negligent manner in violation of
RCW 46.61.525;

g. Permitted the operation of said vehicle in a manner contrary to

the law in violation of RCW 46.61.765; and

h. Were otherwise careless, reckless and negligent.
COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 5 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc P.S.
Attorneys at Law

1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.6 Page 6 of 8

16. By reason of, and as a direct and proximate result of the aforesaid
joint and several negligence of Defendants, Plaintiff then and there sustained

severe and permanent injuries and damages.
V. PRAYER

WHEREFORE, Plaintiff prays for judgment, jointly and severally, against
the Defendants, and each of them, , as follows:

1. For past and future pain, suffering and damages in an amount to be
proven at trial;

2. For past and future permanent partial disability;

3. For permanent partial impairment of earnings and/or earning capacity;
4. For past and future costs of medical and related expenses;

3. For past and future loss of earnings;

6. For mental and emotional distress;

7. For disfigurement;

8. For loss of enjoyment of life;

9. For exemplary damages;

10. For pre-judgment interest, attorney fees and costs; and

COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 6 of 7 FELTMAN, GEBHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc P.S.
Attorneys at Lau

1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

 

 

Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.7 Page 7 of 8

11. For such other and further relief as the Court may deem just and

proper.

VI. JURY DEMAND

A jury trial is hereby requested.

 

 

DATED this day of , 2020.
GOREY LAW GROUP, P.C. FELTMAN EWING, P.S.
By: By:
John R. Gorey Richard C. Feltman, WSBA #8320
Attorneys for Plaintiff Attorneys for Plaintiff
COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 7 of 7 FELTMAN, GEBHARD GREER & ZEIMANTZ,
Z:\Feltman-RCF(35)\ActiveVaniashvili David\Pleadings\Complaint.doc o.

Attormeys at Law
1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495
509-838-6800; FACSIMILE: 509-744-3436

 
Case 2:20-cv-00442-TOR ECFNo.1 filed 12/01/20 PagelD.8 Page 8 of 8

 

 

DATED this }Si day of _|)¢@ Oy, 2020.
GOREY LAW GROUP, P.C. FELTMAN EWING, P.S.
aC » Leh see —

\J hn R. Gorey Richard C. Feltman, WSBA #8320
inks for Plaintiff Attorneys for Plaintiff

COMPLAINT FOR DAMAGES AND JURY DEMAND - Page 7 of 2 FELTMAN, GESHARDT, GREER & ZEIMANTZ,
Z:\Feltman-RCF(S5)\ActiveVaniashvili David\Pleadings\Complaint. doc P.S.

Attomeys at Law
1400 PAULSEN CENTER - 421 W. RIVERSIDE AVENUE
SPOKANE, WASHINGTON 99201-0495

509-838-6800; FACSIMILE: 509-744-3436

 

 
